FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  28-NOV-2022
                                                  08:05 AM
                                                  Dkt. 86 OP


                 IN THE INTERMEDIATE COURT OF APPEALS


                         OF THE STATE OF HAWAIʻI

                                 ---o0o---


       IN THE MATTER OF THE TAX APPEAL OF JEFFREY S. LINDNER
                       AND MOLOAʻA FARMS, LLC,
                   Taxpayers-Appellants-Appellees


                           NO. CAAP-XX-XXXXXXX


                  APPEAL FROM THE TAX APPEAL COURT
     (CASE NO. 1TX14-1-0241 (Consolidated with 1TX 14-1-0242;
        1TX 14-1-0276 and 1TX 14-1-0277; 1TX 15-1-0326 and
                           1TX 15-1-0327))


                             NOVEMBER 28, 2022


       HIRAOKA, PRESIDING JUDGE, NAKASONE AND MCCULLEN, JJ.


                 OPINION OF THE COURT BY NAKASONE, J.

            Appellee-Appellant County of Kauaʻi (County), appeals
from the (1) Order Granting Taxpayers-Appellants' (Taxpayers)1
Motion for Summary Judgment (MSJ) as to the Issue of Whether the
Guinea Grass in Question Constitutes a Crop; and (2) Order


      1
            In this appeal, Jeffrey S. Lindner (Lindner) and Moloaʻa Farms,
LLC, are referred to collectively, as "Taxpayers." Lindner is a "member,
owner, and controller" of Moloaʻa Farms, LLC.
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
Denying County of Kauaʻi-Appellee's Motion for Summary Judgment
as to the Issue of Whether the Guinea Grass in Question
Constitutes a Crop (collectively, Orders), both filed and entered
on May 29, 2020, by the Tax Appeal Court of the State of Hawaiʻi
(Tax Appeal Court).2
          This appeal arises out of cross-motions for summary
judgment filed by the parties over the County's denial of
Taxpayers' application to have land used to grow guinea grass
that is baled and sold as hay for cattle feed qualify as
"agricultural use" for tax purposes.3 The parties dispute
whether the guinea grass is a "crop" qualifying as "agricultural
use," or whether it is a "forage crop" excluded from qualifying
as "agricultural use."
          The County raises a single point of error on appeal,
that the Tax Appeal Court erred when it held that:

            "And on that narrow basis [i.e. 'that this grass is being
            raised and cultivated to put into bales of hay for the
            purpose of feeding cattle'], this Court concludes that the
            guinea grass in question does constitute a crop and
            therefore is agricultural use within the framework of the
            issue of this case."




      2
            The Honorable Gary W.B. Chang presided.
      3
            Taxpayers' MSJ explained that the issue is "important" because if
"growing hay is an 'agricultural use,' property tax breaks are available for
Taxpayer[s] through the Agricultural Dedication Program." Under Kaua ʻi County
Code (K.C.C.) § 5A-9.1(b)(3)(2002), an agricultural dedication is taxed at 50%
of the land's assessed value:
            (3) The dedication shall be recorded either with the
            Assistant Registrar of the Land Court or with the Bureau of
            Conveyances, as the case may be; and provided further that
            land situated within an agricultural district, which may be
            further subdivided, may be dedicated for a period of twenty
            (20) years and shall be taxed at fifty percent (50%) of its
            assessed value in such use, provided that such dedication is
            recorded with the Assistant Registrar of the Land Court or
            the Bureau of Conveyances, as the case may be.
(Emphasis added).

                                      2
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
(Brackets and italics in original).4 The County argues that the
Tax Appeal Court erred in concluding that the guinea grass at
issue here constituted a "crop" under K.C.C. § 5A-9.1(a)(1)5
because guinea grass is an excluded "forage crop" under the
Agricultural Dedication Program Rules (ADPR)6 Rule §RP-2-2 (2-
2),7 and thus, does not qualify as "agricultural use."             The

      4
            Taxpayers' counterstatement of the point of error contends that
the issue before the Tax Appeal Court under the stipulated facts was:
            Whether hale koa, panicum, pangola, kikuyu, napier grass and
            similar forage crops used for soilage or silage, including
            but not limited to guinea grass, that grow on land zoned
            agriculture, and that are proposed to be cut and baled and
            made into hay, for the purpose described in the 2013
            Application would qualify as an "agricultural use" under
            K.C.C. § 5A-9.1 and related administrative rules.
The County appeals the specific ruling made by the Tax Appeal Court, which is
narrower than the Taxpayers' counterstatement above. Taxpayers did not file a
cross-appeal. We address the specific contention that the County has raised
in this appeal.
      5
            K.C.C. § 5A-9.1 (2002), entitled "Dedication of Lands," provides
in pertinent part:

            (a) Definitions. As used in this Section:

            "Agricultural use" means the use of land on a continuous and
            regular basis that demonstrates that the owner intends to
            obtain a monetary profit from cash income received by:
            (1) Raising, harvesting, and selling crops; [(or)]
            (2) Feeding, breeding, managing, and selling of livestock,
            poultry, or honey bees, or any products thereof[.]

(Emphases added).
      6
            The ADPR are the administrative rules of the K.C.C. Director of
Finance, and their purpose is to "implement the provisions" of K.C.C. § 5A-9.1
"relating to dedication of lands to [sic] agricultural use." ADPR Rule § RP-
2-1 (2-1).
      7
            ADPR Rule §RP-2-2 (2002), defines "crop" as follows:

                  "Crop" includes the actual production of specific
            agricultural or farm crops such as sugar cane, pineapple,
            papaya, eggplant, beans, pineapple, truck crops, grain or
            alfalfa, orchard crops, flowers, nursery or ornamental crops
            or the like, but excludes hale koa, panicum, pangola,
            kikuyu, napier grass and similar forage crops used for
            soilage or silage, and which are deemed t[o] be pasture uses
            within the urban district.


                                      3
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
County also argues that the Tax Appeal Court erred in concluding
that "putting guinea grass into bales of hay" for the purpose of
feeding livestock constituted the act of "feeding" to qualify as
an "agricultural use" under subsection (a)(2) of K.C.C. § 5A-9.1.
          We hold that the Tax Appeal Court erred in granting
Taxpayers' MSJ and denying the County's MSJ, where Taxpayers'
activity did not constitute "agricultural use" under K.C.C. § 5A-
9.1 as a matter of law, because (1) the guinea grass is an
excluded "forage crop" under ADPR Rule 2-2 and is not a "crop"
under subsection (a)(1); and (2) there was no actual "feeding" of
livestock occurring on Taxpayers' land under subsection (a)(2).

                               I. BACKGROUND
            The parties agreed via stipulation to the following
facts:

            1.    In 2013, [Taypayers] submitted an application (the
            "Application") to dedicate additional acreage on TMK 4-9-
            003-021-0000 (the "Parcel"). The Application was signed on
            June 26, 2013 and stamped by the County as received on June
            28, 2013.

            2.    The Application sought to dedicate 32.406 acres on the
            Parcel to the ranching of off site feed for cattle.

            3.    The Application states that 32.406 acres of the Parcel
            was being leased at the time of the 2013 Application to
            Makoa Ranch Inc. DBA Farias Cattle Company as an offsite
            source for a stocker program for the purposes of growing
            feed to prepare the shipping of stocker calves, and that the
            haying operation had been in existence since the summer of
            2012.



(Emphases added). "Forage" is defined as "food for animals especially when
taken by browsing or grazing." Forage, Merriam-Webster,
https://www.merriam-webster.com/dictionary/forage (last visited Oct. 3, 2022).
"Silage" is defined as "fodder (such as hay or corn) converted into succulent
feed for livestock through processes of anaerobic bacterial fermentation (as
in a silo)." Silage, Merriam-Webster,
https://www.merriam-webster.com/dictionary/silage (last visited Oct. 3, 2022).
"Soilage" is defined as "green crops for feeding confined animals," and as
"green fodder, esp[ecially] when freshly cut and fed to livestock in a
confined area." Soilage, Merriam-Webster,
https://www.merriam-webster.com/dictionary/soilage (last visited Oct. 3,
2022); Soilage, Collins Dictionary,
https://www.collinsdictionary.com/dictionary/english/soilage (last visited
Oct. 3, 2022).

                                      4
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
         4.    The County denied the Application by letter dated
         September 13, 2013.
         5.    The letter states that the denial was because
         "Pursuant to Section 5A-9.1 of the Kauai County Code, the
         cultivation and harvesting of forage crops (hay) is not
         considered a dedicated agricultural use."
         6.    On October 21, 2013, Lorna A. Nishimitsu, Counsel for
         Taxpayer[s], informed Deputy County Attorney Jennifer Winn,
         that the hay from [Taxpayers'] haying operation was sold for
         $60 a bale.

         7.    The parties stipulate that hay produced from the type
         of grass growing on the [Taxpayers'] land is encompassed in
         the following: "hale koa, panicum, pangola, kikuyu, napier
         grass and similar forage crops used for soilage or silage."
         8.    The parties agree that the only issue to be resolved
         by the Court is whether hale koa, panicum, pangola, kikuyu,
         napier grass and similar forage crops used for soilage or
         silage, including but not limited to guinea grass, that grow
         on land zoned agriculture, and that are proposed to be cut
         and baled and made into hay, for the purpose described in
         the 2013 Application would qualify as an 'agricultural use'
         under K.C.C. § 5A-9.1 and related administrative rules .

(Emphases added). As the stipulation indicates, it is undisputed
that the hay made from the guinea grass in this case is a forage
crop "used for soilage or silage." Both sides filed opposition
memoranda.
           At the February 16, 2019 hearing on the cross-motions
for summary judgment, the Tax Appeal Court ruled:

               It is simply a question of whether the . . . guinea
         grass in question -- constitute a crop. That's the only
         question.
               And there is no issue of fact that this grass is
         being raised and cultivated to put into bales of hay for
         the purpose of feeding cattle.

               And on that narrow basis, this Court concludes that
         the guinea grass in question does constitute a crop and
         therefore is agricultural use within the framework of the
         issue of this case.
               So based upon that finding and conclusion, the Court
         will grant the [Taxpayers'] motion for summary judgment.
         But the Court will grant that motion without prejudice to a
         full litigation regarding all factors that are relevant to
         the question of whether a particular use of the property
         constitutes agricultural use.



                                   5
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
                This ruling is based upon the narrow issue to the
          exclusion of all other issues that bear upon the question of
          whether the guinea grass in question would constitute
          agricultural use.
                But on this record, with the issue as it is framed,
          the Court must ignore all of the other requirements for
          agricultural use and simply focus upon whether the guinea
          grass in question as it is used constitutes a crop. And the
          Court finds that it does constitute a crop on this record.
                So the Court will grant the [Taxpayers'] motion
          without prejudice to a full litigation of all relevant
          issues pertaining to what constitutes agricultural use.
                Therefore, the Court will also deny the County's
          motion for summary judgment.


This timely appeal followed.


                       II. STANDARD OF REVIEW
     A.   Summary Judgment
           We review the Tax Appeal Court's grant of summary
judgment de novo. Kaheawa Wind Power, LLC v. Cnty. of Maui, 135
Hawaiʻi 202, 206, 347 P.3d 632, 636 (App. 2014) (citing Kamikawa
v. Lynden, 89 Hawaiʻi 51, 54, 968 P.2d 653, 656 (1998)).
"[I]nasmuch as the facts here are undisputed and the sole
question is one of law, we review the decision of the Tax Appeal
Court under the right/wrong standard." Id. (citation and
internal quotation marks omitted).
     B.    Statutory Interpretation
           This case requires us to interpret the pertinent tax
provisions of the K.C.C. and Administrative Rules of the Director
of Finance. "When interpreting a municipal ordinance, we apply
the same rules of construction that we apply to statutes." Ocean
Resort Villas Vacation Owners Ass'n v. Cnty. of Maui, 147 Hawaiʻi
544, 553, 465 P.3d 991, 1000 (2020) (citing Rees v. Carlisle, 113
Hawaiʻi 446, 452, 153 P.3d 1131, 1137 (2007)). "[T]he general
principles of construction which apply to statutes also apply to
administrative rules." In re Hawaiian Elec. Co. Inc., 149
Hawaiʻi 343, 359, 489 P.3d 1255, 1271 (2021) (citation omitted).


                                    6
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
We interpret statutes in accordance with the following:

          First, the fundamental starting point for statutory
          interpretation is the language of the statute itself.
          Second, where the statutory language is plain and
          unambiguous, our sole duty is to give effect to its plain
          and obvious meaning. Third, implicit in the task of
          statutory construction is our foremost obligation to
          ascertain and give effect to the intention of the
          legislature, which is to be obtained primarily from the
          language contained in the statute itself. Fourth, when there
          is doubt, doubleness of meaning, or indistinctiveness or
          uncertainty of an expression used in a statute, an ambiguity
          exists.

Ocean Resort Villas Vacation Owners Ass'n, 147 Hawaiʻi at 553,
465 P.3d at 1000 (quoting Rees, 113 Hawaiʻi at 452, 153 P.3d at
1137.

          In construing an ambiguous statute, "[t]he meaning of the
          ambiguous words may be sought by examining the context, with
          which the ambiguous words, phrases, and sentences may be
          compared, in order to ascertain their true meaning." [Hawaii
          Revised Statutes (HRS)] § 1-15(1) [(1993)]. Moreover, the
          courts may resort to extrinsic aids in determining
          legislative intent. One avenue is the use of legislative
          history as an interpretive tool.

Kaheawa Wind Power, LLC v. Cnty. of Maui, 146 Hawaiʻi 76, 88, 456
P.3d 149, 161 (2020) (brackets in original).

                         III. DISCUSSION
     A.   The agricultural use subsections at issue here,
          (a)(1) and (a)(2) of K.C.C. § 5A-9.1, are separate
          ways to qualify for "agricultural use."

          The Tax Appeal Court did not expressly state whether it
was relying on subsection (a)(1) or (a)(2) in concluding there
was "agricultural use" under K.C.C. § 5A-9.1, but used
terminology from both subsections explaining its reasoning. The
County argues that:

          [T]he Court's language indicates that its logical
          progression was as follows: (1) because the guinea grass
          was raised and cultivated to put into bales of hay for the
          purpose of feeding cattle, the guinea grass constitutes a
          crop, and (2) because the guinea grass constitutes a crop,
          it constitutes agricultural use. That logical progression
          is clearly erroneous for the reasons already stated: i.e.,


                                    7
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
          guinea grass is not a crop, raising it and cultivating it
          for the purpose of feeding cattle does not make it a crop,
          and if it is not a crop, then it is not an agricultural use
          under K.C.C. § 5A-9.1(a)(1).
          . . . .
          . . . To the extent that the Tax Appeals Court was relying
          on K.C.C. § 5A-9.1(a)(2) for its holding, putting a forage
          crop like guinea grass into bales of hay is plainly not
          "feeding . . . livestock."

This argument is persuasive.
          To the extent the Tax Appeal Court relied on "feeding"
of cattle under subsection (a)(2) to determine whether the guinea
grass constituted a "crop" under subsection (a)(1), this was
erroneous, as the requirements in the subsections must be
separately met. K.C.C. § 5A-9.1(a) defines "agricultural use" as
the "use of land on a continuous and regular basis that
demonstrates that the owner intends to obtain a monetary profit
from cash income received by" any of the nine types of activities
set forth in subsection (1) through (9),8 including raising


     8
          K.C.C. § 5A-9.1 states:

          (a) Definitions: As used in this Section:

          "Agricultural use" means the use of land on a continuous and
          regular basis that demonstrates that the owner intends to
          obtain a monetary profit from cash income received by:
                (1) Raising, harvesting, and selling crops;
                (2) Feeding, breeding, managing, and selling of
                livestock, poultry, or honey bees, or any products
                thereof;
                (3) Ranching of livestock;
                (4) Dairying or selling of dairy products;

                (5) Animal husbandry, provided that the exclusive
          husbandry of horses for recreational or hobby purposes shall
          not be considered an agricultural use under this Section;

                (6) Aquaculture;
                (7) Horticulture;

                (8) Participating in a government-funded crop
          reduction or set-aside program; or

                                    8
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
crops; feeding, breeding, managing, selling, or ranching of
livestock; dairying or selling dairy products; animal husbandry;
aquaculture; horticulture; government-funded crop programs; or
cultivating trees. K.C.C. § 5A-9.1 specifically uses the term
"or" rather than "and" in separating subsections (1)-(9), which
list various activities that may each qualify as "agricultural
use." "Or" is disjunctive, "indicating an alternative[,] [and]
[i]t usually connects words or phrases of different meanings
permitting a choice of either." State v. Kalani, 108 Hawaiʻi
279, 284, 118 P.3d 1222, 1227 (2005) (citation and internal
quotation marks omitted). Because K.C.C. § 5A-9.1 lists
"raising, harvesting, and selling crops" in subsection (1) and
"feeding" of livestock in subsection (2), the two activities are
alternative ways to qualify for "agricultural use." See id. To
the extent the Tax Appeal Court appears to have relied on the
"feeding" of livestock in subsection (a)(2) to arrive at its
conclusion that the activity in question constituted a "crop"


                  (9) Cultivating of trees on land that has been
            prepared by intensive cultivation and tilling, such as by
            plowing or turning over the soil, and on which all unwanted
            plant growth is controlled continuously for the exclusive
            purpose of raising such trees.

            . . . .
            Physical evidence such as grazing livestock, fences,
            artificial or natural windbreaks, water facilities,
            irrigation systems, or crops that are actually in
            cultivation, or indicia that farm management efforts such as
            weed control, pruning, plowing, fertilizing, fencing, or
            pest, insect, or disease control are occurring on the land,
            shall also be used as factors to determine whether the land
            is being used for any of the listed activities.
            . . . .

            For parcels involved in the ranching of livestock, the
            entire dedicated area shall have established fences and
            livestock present at the time of filing a petition to
            dedicate.
            The term "agricultural use" shall not mean uses primarily as
            yard space, landscaped open areas, botanical gardens, or the
            raising of livestock or fruit trees primarily for home use.
(Emphases and bolding added).

                                      9
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
under subsection (a)(1), this was erroneous. K.C.C. § 5A-
9.1(a)(2); see Kaheawa Wind Power, LLC, 135 Hawaiʻi at 206, 347
P.3d at 636.
     B.   Growing and baling of hay done for the purpose
          of feeding livestock, where no actual feeding
          occurs on the land, does not constitute
          "feeding" of livestock under the plain meaning
          of K.C.C. § 5A-9.1(a)(2).

          The County contends that putting guinea grass into
bales of hay for the purpose of feeding does not constitute
"feeding" necessary to qualify as "agricultural use" under K.C.C.
§ 5A-9.1(a)(2). The County argues:

            The word "feeding" means "the act or process of eating or
            being fed." Feeding, Merriam-Webster (Sept. 16, 2020, 1:41
            PM), https://www.merriam-webster.com/dictionary/feeding.
            Managing a feedlot 9—where one obtains a monetary profit from
            cash income received by the act or process of feeding
            livestock—would qualify as feeding. However, no livestock
            are "eating" or "being fed" while the landowner merely cuts
            her grass and puts it into bales of hay.

(Footnote in original).
          "In conducting a plain meaning analysis, this court may
resort to legal or other well accepted dictionaries as one way to
determine the ordinary meaning of certain terms not statutorily
defined." Wells Fargo Bank, N.A. v. Omiya, 142 Hawaiʻi 439, 449-
50, 420 P.3d 370, 380-81 (2018) (citation and internal quotation
marks omitted). K.C.C. § 5A-9.1(a)(2) specifies that
"agricultural use" means "the use of land on a continuous and
regular basis that demonstrates that the owner intends to obtain
a monetary profit from cash income received by: . . . (2)
Feeding, breeding, managing, and selling of livestock, . . . or
any products thereof[.]" (Emphases added). The "plain" and
"ordinary" meaning of "feeding" livestock is that the actual
feeding of livestock is occurring on the land zoned agricultural
-- i.e., where livestock are eating or being fed on the land.


      9
            "A feedlot is defined as a 'plot of land on which livestock are
fattened for market.' Feedlot, Merriam-Webster (Sept. 11, 2020, 11:48 AM),
https://www.merriam-webster.com/dictionary/feedlot."

                                      10
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
See Ocean Resort Villas Vacation Owners Ass'n, 147 Hawaiʻi at
553, 465 P.3d at 1000; Omiya, 142 Hawaiʻi at 449, 420 P.3d at
380. Here, however, the stipulated facts reflect the land is
used to grow guinea grass that is baled and made into hay for the
purpose of feeding livestock. There is no evidence of any "act
or process of [cattle] eating [the hay] or being fed" the hay on
the land proposed for agricultural dedication. Feeding, Merriam-
Webster, https://www.merriam-webster.com/dictionary/feeding (last
visited Oct. 4, 2022). Thus, there is no "agricultural use"
based on "feeding" livestock, and K.C.C. § 5A-9.1(a)(2) plainly
does not apply. See Omiya, 142 Hawaiʻi at 449, 420 P.3d at 380.

      C.    Applying principles of statutory construction
            and grammar to the forage crop exclusion in
            ADPR Rule 2-2, the guinea grass is not a
            "crop" and does not constitute "agricultural
            use" under K.C.C. § 5A-9.1(a)(1).

            1.     Grammatical analysis
          The definition of "crop" in ADPR Rule 2-2 excludes
"forage crops used for soilage or silage, and which are deemed
t[o] be pasture uses within the urban district" (forage crop
exclusion).      (Italics and bolding added).      The parties stipulated
that guinea grass is a "forage crop[] used for soilage or
silage," but they disagree on the meaning of the remainder of the
forage crop exclusion, including the comma, i.e. "[(comma)], and
which are deemed t[o] be pasture uses within the urban district"
(comma-and-which clause).
          The County contends that the comma-and-which clause is
a textbook example of a descriptive "non-restrictive clause" that
provides "supplementary information about its antecedent --
forage crops used for soilage or silage."10 According to the


      10
            The County relies on multiple cases in explaining that the comma-
and-which clause is nonrestrictive. See generally McCarthan v. Dir. of
Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1126-27 (11th Cir. 2017)
(Wilson, J., dissenting) (finding that a restrictive clause limits and defines
the subject they modify, and unlike nonrestrictive clauses, they are not set
off by commas); NACS v. Bd. of Governors of Fed. Rsrv. Sys. , 746 F.3d 474,
485-87 (D.C. Cir. 2014) (finding that restrictive clauses are not set off by a

                                     11
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
County, "[t]he nonrestrictive clause simply informs the reader
that forage crops used for soilage or silage (like guinea grass)
are deemed to be pasture uses in the urban district."11
          On the other hand, Taxpayers contend that the use of
the comma and the word "which" does not always signify a non-
restrictive clause, and that it is not an "'ironclad grammatical
rule.'" Instead, they argue, the court must look to the "'entire
provision'" of ADPR Rule 2-2, and disregard its punctuation to
discover its true intent.12


comma, and that "which" is often used with commas and "that" is not);
Elementary v. Orleans Par. Sch. Bd., No. 16-2323, 2016 WL 5390393, at *6 (E.D.
La. Sept. 27, 2016) (holding that a clause was nonrestrictive because the
clause added detail to the sentence, and if removed, would not change the
meaning of the sentence, and also matched the intent of the provision);
Maizner v. Haw., Dept. of Educ., 405 F.Supp.2d 1225, 1235 (D. Haw. 2005)
(finding that restrictive clauses are relative clauses that limit the meaning
of a modified noun); Mass. Mut. Life Ins. Co. v. Aritech Corp., 882 F.Supp.
190, 195 (D. Mass. 1995) (holding that a provision was nonrestrictive because
the clause was not set off by commas which also matched the intent of the
provision).
      11
            Taxpayers claim that the County's comma-and-which clause argument
was not raised below and is waived. The County maintains that this argument
was not waived because, inter alia, the "crux of the issue" and the "thrust of
the County's argument remain the same" -- that the comma-and-which clause is
non-restrictive.
            In Jijun Yin v. Aguiar, 146 Hawaiʻi 254, 260 n.17, 463 P.3d 911,
917 n.17 (2020), the Supreme Court of Hawai ʻi held that this court erred when
it was tasked with interpreting a statute and failed to consider legislative
history and "give effect to the intention of the legislature" on grounds of
waiver where the arguments were not preserved below. The supreme court
stated:

            [t]o the extent that the ICA did not consider the
            legislative history or intent of the statutes because Yin
            did not raise the issues before the trial court, we have
            previously held that appellate courts may resolve a properly
            preserved issue by answering a threshold or dispositive
            question of law, even though the argument is not advanced by
            the parties.
Id. (citations, internal quotation marks, and brackets omitted). Thus, in
applying ADPR Rule 2-2, we are not precluded from considering the County's
nonrestrictive comma-and-which clause argument that was not specifically
raised below. Id.
      12
            Taxpayers rely on the following cases to support its argument that
the comma-and-which clause should be treated as a restrictive clause. See
generally Food and Drug Admin. v. Brown & Williamson Tobacco Corp. , 529 U.S.
120, 133 (2000) (holding that the court must interpret words of a statute in
context of the entire provision); U.S. v. Transocean Deepwater Drilling, Inc. ,
767 F.3d 485, 494-95 (5th Cir. 2014) (citations omitted) (holding that courts

                                      12
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
          Generally, while the absence of a comma followed by
"which" signifies a restrictive clause, the presence of a comma
followed by "which," as in this case, typically signifies a
nonrestrictive clause. See United States v. Nishiie, 996 F.3d
1013, 1021-22 (9th Cir. 2021) (construing a provision that
contained the word "which" with no preceding comma).13 The
Nishiie court stated that:

            [a] clause is said to be restrictive (or defining) if it
            provides information that is essential to understanding the
            intended meaning of the rest of the sentence. Restrictive
            relative clauses are usually introduced by that (or by
            who/whom/whose) and are never set off by commas from the
            rest of the sentence. .[ ].[ ]. A clause is said to be
            nonrestrictive (or nondefining or parenthetical) if it could
            be omitted without obscuring the identity of the noun to
            which it refers or otherwise changing the intended meaning
            of the rest of the sentence. Nonrestrictive relative
            clauses are usually introduced by which (or who/whom/whose)
            and are set off from the rest of the sentence by commas .

Id. at 1021-22 (citing The Chicago Manual of Style § 6.27 (17th
ed. 2017) (ebook)) (emphasis added) (ellipses in original); see
also Gold Coast Neighborhood Ass'n v. State, 140 Hawaiʻi 437,
473-74, 403 P.3d 214, 250-51 (Nakayama, J., dissenting) (2017)
(noting that the majority's construction "ignores the rest of the
sentence immediately succeeding the phrase at issue: 'a seawall
such as that which is in question here which is used as a public
thoroughfare[.]'" and explaining that "[t]he underlined phrase is
a non-restrictive relative clause, meaning that it defines the



should not be strictly guided by grammar in interpreting a statute, but must
consider the entire provision, and may even disregard a punctuation to render
its true meaning); NACS, 746 F.3d at 487 (holding that even though Congress
used the word "which" rather than "that," the clause was still restrictive).
      13
             In Nishiie, the Ninth Circuit was tasked with interpreting the
Wartime Suspension of Limitations Act of the United States Code, where the
court had to determine whether a clause that started with the word "which,"
was intended to restrict the entire Act. Id. at 1015-16. The Nishiie court
found the "which" clause to be restrictive to the immediate preceding phrase:
"(3) committed in connection with the negotiation, procurement, award,
performance, payment for, interim financing, cancelation, or other termination
or settlement, of any contract, subcontract, or purchase order which is
connected with or related to the prosecution of the war or directly connected
with or related to the authorized use of the Armed Forces [.]" Id. at 1020
(emphasis added).

                                     13
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
antecedent noun–the seawall.") (citing William Strunk Jr. & E.B.
White, The Elements of Style 3-4 (3d ed. 1979)).
          Here, both the structure and substance of the comma-
and-which clause indicate that it is a nonrestrictive relative
clause.14 See Nishiie, 996 F.3d at 1021-22. The structure of
the comma-and-which clause is consistent with a nonrestrictive
relative clause, because it is "introduced by which" and is "set
off from the rest of the sentence" by a comma. Id.
Substantively, the comma-and-which clause is nonrestrictive
because it is "nondefining," where it could be "omitted without
obscuring the identity" of the noun (forage crops) to which it
refers. Id. The comma-and-which clause is nonrestrictive
because it is "parenthetical" in nature, where it could be
removed without changing the intended meaning of the rest of the
forage crop exclusion. Id.
          A grammatical analysis, while helpful to discern the
meaning of the comma-and-which clause, is not conclusive,
however. "[W]hile the rules of grammar are not irrelevant,
[courts] should not be guided by a single sentence or member of a
sentence[,]" but must "look to the provisions of the whole law,
and to its object and policy." Transocean Deepwater Drilling,
Inc., 767 F.3d at 494 (internal quotation marks omitted) (quoting
U.S. Nat'l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508
U.S. 439, 455 (1993)); see Educators Ventures, Inc. v. Bundy, 3
Haw.App. 435, 439, 652 P.2d 637, 639 (1982) ("We do not believe
that the placement of a comma in HRS § 467–16 should be
determinative of the intent of the legislature in its
enactment."). Thus, in addition to a grammatical analysis, we
must look to the intent of the law, and apply statutory
construction principles. See Ocean Resort Villas Vacation Owners

     14
            "A relative clause is 'an adjective clause introduced by a
relative pronoun expressed or suppressed, relative adjective, or relative
adverb and having either a purely descriptive force (as in John, who often
tells fibs) or a limiting one (as in boys who tell fibs).'" Westchester Gen.
Hosp., Inc. v. Evanston Ins. Co., 48 F.4th 1298, 1306 n.2 (11th Cir. 2022)
(citing Relative Clause, Merriam-Webster, http://www.merriam-
webster.com/dictionary/relative% 20clause (last visited Aug. 18, 2022)).

                                     14
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
Ass'n, 147 Hawaiʻi at 553, 465 P.3d at 1000; Kaheawa Wind Power,
LLC, 146 Hawaiʻi at 88, 456 P.3d at 161; Transocean Deepwater
Drilling, Inc., 767 F.3d at 494.
          2.    Statutory construction analysis
          ADPR Rule 2-2 is ambiguous.          The ADPR set forth rules
of construction in Rule §RP-2-14 (2-14), which provide:

          §RP-2-14    Rules of construction.

          . . . .
                (c) Words to have their usual meaning. Except as
          defined in K.C.C. Sec. SA-9.5 [(sic)], the words of these
          rules are generally to be understood in their most known and
          usual significance, without attending so much to their
          literal and strictly grammatical construction, as to their
          general or popular use or meaning.

                (d) Construction of ambiguous context.   Where words in
          these rules are ambiguous:
                (1) The meaning of the ambiguous words may be sought
          by examining the context with which the ambiguous words,
          phrases, and sentences may be compared, in order to
          ascertain their true meaning;

                (2) The reason and spirit of the law, and the cause
          which induced the Council to enact it, may be considered to
          discover their true meaning; and

                (3) Every interpretation which leads to an absurdity
          shall be rejected.

"[W]here the statutory language is plain and unambiguous, our
sole duty is to give effect to its plain and obvious meaning."
Ocean Resort Villas Vacation Owners Ass'n, 147 Hawaiʻi at 553,
465 P.3d at 1000 (citation omitted). "[W]hen there is doubt . .
. or uncertainty of an expression used in a statute, an ambiguity
exists." Id. (citation omitted). "Put differently, a statute is
ambiguous if it is capable of being understood by reasonably
well-informed people in two or more different senses." Gillan v.
Gov't Emps. Ins. Co., 119 Hawaiʻi 109, 117, 194 P.3d 1071, 1079
(2008) (citations and internal quotation marks omitted).
          The County contends that ADPR Rule 2-2 "plainly"
indicates that all "forage crops used for soilage or silage" are



                                   15
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
"categorically excluded" from the definition of "crop."15 On the
other hand, Taxpayers contend that the forage crop exclusion only
applies in the urban district, and urges that: the comma-and-
which clause "plainly" requires that the excluded forage crops be
both "used for soilage or silage" and a "pasture use within the
urban district," because the word "and" signals an independent
requirement. Taxpayers argue: "if you grow forage crops for
['soilage or silage'] in the urban district, it does not qualify
as a 'crop'; if you grow forage crops for ['soilage or silage']
in the rural district, it does."
          Here, the forage crop exclusion in ADPR Rule 2-2 reads:

            "Crop" includes the actual production of specific
            agricultural or farm crops such as sugar cane, pineapple,
            papaya, eggplant, beans, pineapple, truck crops, grain or
            alfalfa, orchard crops, flowers, nursery or ornamental
            crops or the like, but excludes hale koa, panicum, pangola,
            kikuyu, napier grass and similar forage crops used for
            soilage or silage, and which are deemed t[o] be pasture
            uses within the urban district.

(Emphases and bolding added).
          The word "and" is not defined in ADPR Rule 2-2, but
must be accorded its "most known and usual" meaning. ADPR Rule
2-14(c). "And" is defined as a word to "indicate connection or
addition," "express logical modification, . . . or supplementary
explanation." And, Webster's Ninth New Collegiate Dictionary
(1987) (emphasis added). Because ADPR Rule 2-2 uses the word
"and" immediately following the comma in the comma-and-which
clause, it is not immediately apparent whether the use of the
word "and" signals an "addition[al]" requirement or a
"supplementary explanation" for the excluded forage crops. Id.
          "Deemed" is not defined in ADPR Rule 2-2, but is
generally defined as to "come to think or judge: Consider"; and
"to hold as an opinion[,] think[,] regard as[.]" Deem, Merriam-
Webster, https://www.merriam-webster.com/dictionary/deem (last


      15
            The Tax Appeal Court did not rule on what the language of ADPR
Rule 2-2 meant. The Tax Appeal Court only held that the guinea grass in
question was a "crop" and was "agricultural use."

                                     16
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
visited Sept. 23, 2022); Deem, Dictionary.com,
https://www.dictionary.com/browse/deem (last visited Oct. 7,
2022). In State v. Nesmith, "deem" was defined as "[t]o treat
(something) as if (1) it were really something else, or (2) it
had qualities that it does not have [.]" 127 Hawaiʻi 48, 71, 276
P.3d 617, 640 (2012) (Acoba, J., concurring and dissenting)
(citing Black's Law Dictionary 446 (8th ed. 2004)) (brackets and
parentheses in original). Considering these definitions of
"deemed," the forage crop exclusion can be read as "forage crops
used for soilage or silage, and which are [considered or regarded
as] pasture uses within the urban district." The use of the word
"deemed" is descriptive in nature, describing a "quality" of the
excluded forage crops. See id. This reading is also consistent
with our conclusion supra that the comma-and-which clause is a
nonrestrictive relative clause that is "nondefining" and
"parenthetical" in nature. See Nishiie, 996 F.3d at 1022.
          While the use of the word "deemed" is consistent with
reading the comma-and-which clause as nonrestrictive, the minds
of "reasonably well-informed people" could still differ as to
whether the comma-and-which clause contains an additional
requirement of, or a supplementary explanation for, the forage
crop exclusion. Gillan, 119 Hawaiʻi at 117, 194 P.3d at 1079.
As there is doubt about how to apply the forage crop exclusion
because of the uncertainty on how to interpret comma-and-which
clause, an ambiguity exists. See Ocean Resort Villas Vacation
Owners Ass'n, 147 Hawaiʻi at 553, 465 P.3d at 1000.
          The history of ADPR Rule 2-2. Courts may use extrinsic
aids, including legislative history, to determine legislative
intent. Kaheawa Wind Power, LLC, 146 Hawaiʻi at 88, 456 P.3d at
161. ADPR Rule 2-2 is a county program rule, and we must look to
the "reason and spirit of the law, and the cause which induced
the Council to enact it," to discover its "true meaning[.]" ADPR
Rule 2-14(d)(2). In this case, however, legislative history such
as committee reports or recorded remarks by legislators that
would typically evidence intent are not available. In

                               17
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
determining legislative intent, we may consider previous versions
and amendments of a statute. See State v. Wheeler, 121 Hawaiʻi
383, 392 n.11, 219 P.3d 1170, 1179 n.11 (2009) ("The legislative
history from the 2000 revision does not specifically explain why
the definition of 'operates' was added, although it appears to
have been part of the general purpose of making the statute more
uniform and consistent."); see also Ciganek v. Portfolio Recovery
Assocs., LLC, 190 F.Supp.3d. 908, 916 (N.D. Cal. 2016) ("Prior
versions of a bill are among the forms of legislative history
that the Court may consider."); 73 Am. Jur. 2d Statutes § 64
(2022) ("[T]he courts may consider, among other things . . .
earlier versions of the statute[.]"). Previous versions of ADPR
Rule 2-2 are available, and as we explain infra, this legislative
history suggests that the comma-and-which clause serves to inform
that forage crops are construed to be a pasture use in the urban
district.16
           ADPR Rule 2-2 was drafted in 1981, then later amended
in 1988, 1999, and 2002. The 1981 and 1988 versions (1980s
version) of ADPR Rule 2-2 identically defined "crop" as

            the actual production of specific agricultural or farm crops
            such as sugar cane, pineapple, truck crop, grain or alfalfa,
            orchard crops, flowers, nursery or ornamental crops or the
            like in the manner provided in these regulations; but
            excludes koa haole, panicum, pangola, kikuyu, napier grass
            or other like forage crops used for soilage or silage deemed
            to be pasture uses within the urban district .

(Emphases and bolding added). This 1980s version of the Rule
continued to use the word "deemed," there was no use of the word
"and," and notably, there was no "comma and which." The comma-
and-which clause was not included until 1999. As discussed


      16
            The County attached the prior versions of the ADPR Rule 2-2 in its
opposition memorandum below to the Tax Appeal Court, arguing that because
there was no "conjunction (, and) between the words 'silage' and 'deemed,'"
there was therefore no "requirement" that the guinea grass must also be a
pasture use within the urban district. The County urged: "This sentence in
the Rule merely indicates" that the forage crops "are excluded and are deemed
(called) pasture uses in the urban district and that soilage and silage
(despite their being precut and not, strictly speaking, grazeable) are deemed
pasture uses."

                                     18
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
supra, "deemed" is a synonym for "considered" or "regarded as."
Deem, supra. The 1980s version of ADPR Rule 2-2 and the
definition of "deem" indicate that forage crops were
"consider[ed]" or "deemed to be pasture uses within the urban
district." Id.; ADPR Rule 2-2 (emphasis added). The language
used in the 1980s version evidences the drafters' intent to
convey a quality of forage crops used for soilage or silage --
that such forage crops are "considered" or "deemed" to be
"pasture uses within the urban district"; this is descriptive
language. Deem, supra; ADPR Rule 2-2. It would not make sense
that the subsequently added comma-and-which clause was intended
to convert the "deemed to be pasture uses within the urban
district" language into an additional requirement for a forage
crop, rather than continuing to simply inform the reader that
forage crops used for soilage and silage are deemed to be pasture
uses within the urban district. Thus, the legislative history
suggests that the comma-and-which clause is intended to be
descriptive, conveying supplementary information about the forage
crop exclusion rather than imposing an additional requirement for
it. See Kaheawa Wind Power, LLC, 146 Hawaiʻi at 88, 456 P.3d at
161.
          Avoiding superfluous interpretation of ADPR Rule 2-2.
"[W]hen construing a statute, courts are bound to give effect to
all parts of a statute, and no clause, sentence, or word shall be
construed as superfluous, void, or insignificant if a
construction can be legitimately found which will give force to
and preserve all words of the statute." Adams v. CDM Media USA,
Inc., 135 Hawaiʻi 1, 18, 346 P.3d 70, 87 (2015) (emphasis added)
(citation and internal quotation marks omitted). The County and
Taxpayers both contend that each other's reading of the Rule
renders the comma-and-which clause superfluous.
          Taxpayers argue that the County's interpretation of the
forage crop exclusion as a categorical exclusion applying across-
the-board, and not just to the urban district, renders the comma-
and-which clause superfluous. Taxpayers assert: "[i]n other

                               19
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
words, if all the grasses at issue are excluded from the
definition, then why add the phrase 'and which are deemed t[o] be
pasture uses within the urban district?'" Taxpayers claim that
"[w]ithout a credible explanation" for the comma-and-which
clause, "it is superfluous under the County's interpretation."
          The County claims that its interpretation would not
render the comma-and-which clause superfluous because it helps to
close a "loophole" in ADPR Rule §RP-2-5 (2-5),17 where an urban
district landowner could argue that is entitled to an
agricultural dedication for forage crops fed to livestock because
such use should constitute "specific livestock use" under ADPR
Rule 2-5. The County explains, however, that ADPR Rule 2-2
serves to inform landowners that "forage crops used for soilage
or silage" are "deemed to be pasture uses in the urban district,"
and "pasture uses" are clearly prohibited in the urban district
under ADPR Rule 2-5. Thus, according to the County, the comma-
and-which clause clarifies that forage crops used for feeding
livestock are still excluded from being "crops" for agricultural
dedication. This argument is persuasive.
          ADPR Rule 2-5 indicates that "specific livestock uses"
in the urban district include "feed lots" where livestock are fed
on the land, but the Rule also contains an express prohibition on
"grazing or pasturing" on agricultural lands in the urban
district. Read together, ADPR Rule 2-2 serves to prevent "forage


      17
            ADPR Rule 2-5, entitled "Special requirements for dedications in
the various districts," addresses, inter alia, special requirements for lands
dedicated in the urban district for crop cultivation and ranching of
livestock. The requirements for ranching of livestock discuss specific
permitted and non-permitted livestock uses for such lands, and provide as
follows:
                  (b) Lands dedicated in urban district for the ranching
            of specific livestock shall satisfy the following
            requirements:

                  (1) The land to be dedicated must be used for specific
            livestock uses, such as feed lots, calf-raising, and similar
            operations in dairy, beef, swine, poultry, and aquaculture,
            but excluding open grazing and pasturing.
(Emphases added).

                                     20
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
crops used for soilage or silage" from qualifying as "specific
livestock use" under ADPR Rule 2-5, because ADPR Rule 2-2
expressly specifies that "forage crops used for soilage or
silage" are "deemed t[o] be pasture uses within the urban
district." Viewed in pari materia, ADPR Rule 2-2's language that
forage crops used for soilage and silage are deemed a pasture use
is consistent with ADPR Rule 2-5's express prohibition on
"pasturing" in the urban district. See Omiya, 142 Hawaiʻi at
450, 420 P.3d at 381 ("[S]tatutes that are in pari materia may be
construed together," and "[w]hat is clear in one statute may be
called upon in aid to explain what is doubtful in another.")
(cleaned up). The comma-and-which clause is thus not
"superfluous" because it informs a landowner of a quality or
description of the excluded "forage crops." Without the comma-
and-which clause, an urban district landowner seeking an
agricultural dedication would not be informed that "forage crops
used for soilage or silage" are "deemed to be pasture uses within
the urban district." ADPR Rule 2-2. The County's construction
has merit, as it "preserve[s] all words" of the forage crop
exclusion in ADPR Rule 2-2. Adams, 135 Hawaiʻi at 18, 346 P.3d
at 87.
          The County argues that Taxpayers' interpretation that
the forage crop exclusion only applies in the urban district
renders the words "deemed t[o] be pasture uses" superfluous. In
other words, under Taxpayers' interpretation the exclusion would
read: "but excludes . . . forage crops used for soilage or
silage . . . within the urban district." ADPR Rule 2-2.
Taxpayers posit that an explanation for the inclusion of the
phrase "deemed t[o] be pasture uses" is because the County "could
potentially grant" other agricultural uses for "the grasses at
issue" in the urban district, such as "biomass that are used in
the production of alternative, green energy." This argument is
unavailing, however, because the ADPR do not allow agricultural




                               21
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
dedication for biomass grasses. See K.C.C. § 5A-9.1(i)18
(prohibiting agricultural land dedication for "commercial
alternative energy facilities[.]"). Taxpayers' interpretation
renders the words "deemed t[o] be pasture uses" "insignificant"
and "superfluous," and it is unpersuasive. Adams, 135 Haw. at
18, 346 P.3d at 87 (citations omitted).
          A rational interpretation of ADPR Rule 2-2. "[A]
statutory interpretation that is rational, sensible, and
practicable is preferred to one which is unreasonable,
impracticable[,] inconsistent, contradictory, and illogical."
Moranz v. Harbor Mall, LLC, 150 Hawaiʻi 387, 398, 502 P.3d 488,
499 (2022) (citations, ellipses, and internal brackets omitted).
The ADPR purpose section states: "These rules are further
intended to ensure that the provisions of K.C.C. Sec. [5]A-9.1
are applied in a uniform and equitable manner." ADPR Rule 2-1.
          The County argues that:
          . . . the nonrestrictive clause in the definition of "crop"
          in ADPR § RP-2-2, . . . definitively informs landowners that
          forage crops used for soilage or silage "are deemed t[o] be
          pasture uses within the urban district." Pasture uses are
          expressly prohibited in the urban district under K.C.C. §
          5A-9.1(l), the very same provision an urban district
          landowner might otherwise hope to rely on to obtain a
          dedication for a "specific livestock use." The
          nonrestrictive clause thus ensures that a landowner in the
          urban district cannot evade the "crop" requirement imposed
          by K.C.C. § 5A-9.1(a)(1) and receive an agricultural
          dedication for forage crops under K.C.C. § 5A-9.1(l). The
          nonrestrictive clause thus closes a potential loophole and
          preserves the drafters' intent to prohibit all landowners
          from receiving agricultural dedications for forage crops
          used for soilage and silage. In so doing, the
          nonrestrictive clause "ensure[s] that the provisions of


     18
          K.C.C. § 5A-9.1(i) states in pertinent part:

          (i) Cancellation Without Rollback Taxes and Penalties.
          Notwithstanding any provision in this Section to the
          contrary, the occurrence of any of the following events
          shall cause the dedication to be canceled without the
          imposition of any roll back taxes or penalties whatsoever:

          . . . .
          (3) The dedicated land, or portion thereof, has been
          designated and approved for commercial alternative energy
          facilities and future land assessments will be valued
          according to the land's industrial market value.

                                   22
  FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
            K.C.C. Sec. [5]A-9.1 are applied in a uniform and equitable
            manner", consistent with the purpose of the rules. ADPR §
            RP-2-1. Landowners who are raising, harvesting, and selling
            forage crops — whether in the urban district or the
            agricultural district — will be treated uniformly and, thus,
            fairly and equally.

(Emphases added).
          Taxpayers assert that the County's interpretation of
the forage crop exclusion as applying to all districts is
inconsistent with the intent of the ADPR, as its purpose is to
"promote agricultural activity on Kauai, . . . specifically the
raising of cattle, by providing tax breaks." Taxpayer argues
that "[u]nder the County's inconsistent definition . . . you can
get a dedication for pasture in the rural district, but you
cannot get one for growing forage crops for feeding livestock in
the rural district on the exact same parcel," which "makes no
sense." However, the raising of cattle already independently
qualifies for a tax break as a clearly permitted type of
"agricultural use" under K.C.C. § 5A-9.1(a)(2) and (a)(3).19 The
County provides a rational explanation for the different tax
treatment of pasturing versus forage crops that are grown and
baled into hay, and the further distinction in the Rules based on
the location of these activities:

            These are plainly different activities (pasturing requires
            the presence of livestock, hay baling does not), and so it
            should not be surprising if there are some differences in
            how they are regulated. For example, the drafters might
            have believed that merely cutting one's wild grass and
            baling some hay was not worthy of an agricultural
            dedication–no matter the location. On the other hand, the
            drafters might have believed that pasturing cattle (which
            presumably requires, at the very least, the owner to
            purchase and monitor the herd) is worthy of an agricultural
            dedication, albeit based on location. They might have
            believed that it made good sense to pasture cows in the
            rural district (i.e. space to roam), but little sense to
            pasture cows in the urban district (i.e. inappropriate use
            of congested space).




      19
            K.C.C. § 5A-9.1 lists "[f]eeding, breeding, managing, and selling
of livestock" in subsection (a)(2), and "[r]anching of livestock" in
subsection (a)(3).

                                     23
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
          We note that ADPR Rule 2-2's "crop" definition, aside
from the single reference to "pasture uses within the urban
district," does not otherwise draw any distinctions based on the
location of the land subject to dedication, i.e. urban district
or non-urban district. It does not seem logical or rational to
read the "crop" definition as including a geographic "urban
district" requirement to exclude forage crops from the definition
of "crop." In light of the rationale provided by the County, it
is "rational" to not limit the forage crop exclusion to the urban
district. See Moranz, 150 Hawaiʻi at 398, 502 P.3d at 499.
Applying the forage crop exclusion across-the-board to both urban
and non-urban districts is consistent with the express intent of
the ADPR to apply K.C.C. § 5A-9.1 "in a uniform and equitable
manner." ADPR Rule 2-1.
          In summary, based on the application of the rules of
grammar and statutory construction set forth above, we conclude
that the language, "[comma] and which are deemed t[o] be pasture
uses within the urban district," describes a feature of the
forage crop exclusion rather than an additional requirement for
it. This is a "rational, sensible, and practicable"
interpretation that is also consistent with the history of the
rule. Moranz, 150 Hawaiʻi at 398, 502 P.3d at 499; see Ocean
Resort Villas Vacation Owners Ass'n, 147 Hawaiʻi at 553, 465 P.3d
at 1000. Therefore, we hold that, as a matter of law, the guinea
grass at issue is an excluded "forage crop" under ADPR Rule 2-2,
and not a "crop" qualifying as "agricultural use" under K.C.C. §
5A-9.1(a). See Kaheawa Wind Power, LLC, 135 Hawaiʻi at 206, 347
P.3d at 636. The Tax Appeal Court erred in granting Taxpayers'
MSJ and denying the County's MSJ, where Taxpayers' activity does
not constitute "agricultural use." See id.

                         IV. CONCLUSION
          For the foregoing reasons, we vacate the (1) Order
Granting Taxpayers-Appellants' Motion for Summary Judgment as to
the Issue of Whether the Guinea Grass in Question Constitutes a

                               24
 FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER
Crop; and (2) Order Denying County of Kauaʻi-Appellee's Motion
for Summary Judgment as to the Issue of Whether the Guinea Grass
in Question Constitutes a Crop, both filed and entered on May 29,
2020 by the Tax Appeal Court of the State of Hawaiʻi, and remand
for further proceedings consistent with this Opinion.
On the briefs:
Andrew S. Michaels,                /s/ Keith K. Hiraoka
Deputy County Attorney,            Presiding Judge
for Appellee-Appellant
County of Kauaʻi.                  /s/ Karen T. Nakasone
                                   Associate Judge
Nicholas A. Kacprowski,
for Taxpayers-Appellants-          /s/ Sonja M.P. McCullen
Appellees.                         Associate Judge




                               25